                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 19-81165-CIV-SMITH

TAYLOR ANN LAMERSON,

       Plaintiff,
v.

WALMART STORES, INC.,

      Defendant.
_________________________/

                                  ORDER REMANDING CASE

       THIS MATTER is before the Court on a sua sponte review of the record. It is a

fundamental principle of law that “a federal court has an independent obligation to review its

authority to hear a case before it proceeds to the merits.” Mirage Resorts, Inc. v. Quiet Nacelle

Corp., 206 F.3d 1398, 1400–01 (11th Cir. 2000) (citation omitted). “Thus, even if the litigants do

not question the court’s jurisdiction, the court must inquire into its jurisdictional basis sua sponte.”

Id.

       Plaintiff filed this action in state court in Palm Beach County, Florida, on July 15, 2019.

The Complaint alleges one cause of action against the Defendant for violation of the Florida

Deceptive and Unfair Trade Practices Act, 501.201 et seq. Compl. [DE 1-1] at 7-8. Plaintiff

alleges that Defendant deceptively marketed and sold the product Roundup, and failed to warn

consumers about the carcinogenic properties of the product. Id. at 2-8. Plaintiff seeks “injunctive

relief and declaratory relief, actual damages of no more than $5000, exclusive of interest [and]

costs, and [] attorney’s fees and costs . . . pursuant to section 501.211(2), Florida Statutes.” Id. at

1, 9. Plaintiff is a resident of Palm Beach County, Florida. Id. ¶ 2. “Defendant is a corporation

incorporated under the laws of the State of Delaware, and has its corporate headquarters, where its
officers direct, control, and coordinate the corporation’s activities, in the State of Arkansas.” Not.

of Removal [DE 1] ¶ 12. Defendant removed this action to federal court on August 16, 2019 on

the basis of diversity jurisdiction.

        “The principal federal statute governing diversity jurisdiction, 28 U.S.C. § 1332, gives

federal district courts original jurisdiction of all civil actions ‘between . . . citizens of different

States’ where the amount in controversy exceeds $75,000.” Lincoln Prop. Co. v. Roche, 546 U.S.

81, 89 (2005) (citation omitted). A party that removes a state court action to federal court bears

the burden of proving that federal jurisdiction exists. See Williams v. Best Buy Co., 269 F.3d 1316,

1319 (11th Cir. 2001). If it is not facially apparent from the complaint that the amount in

controversy exceeds the jurisdictional requirement, the court may look to the notice of removal

and any evidence submitted by the parties. See id. Removal statutes are strictly construed and “all

doubts about jurisdiction should be resolved in favor of remand to state court.” Univ. of S.

Alabama v. Am. Tobacco Co., 168 F.3d 405, 411 (11th Cir. 1999). A court may rely on its judicial

experience and common sense when determining whether a claim satisfies the amount-in-

controversy requirement. See Roe v. Michelin N. Am., Inc., 613 F.3d 1058, 1064 (11th Cir. 2010).

        It is evident from the record that the parties are “citizens of different States,” within the

meaning of section 1332(a)(1). The issue lies with the amount-in-controversy requirement.

Plaintiff only alleges $5000 in specific monetary damages. However, as Defendant correctly

notes, “[w]hen a statute authorizes the recovery of attorney’s fees, and the plaintiff has requested

attorney’s fees, a reasonable amount of those fees is included in the amount in controversy.”

Parker v. Scottsdale Ins. Co., No. 18-24340-CIV, 2019 WL 409039, at *2 (S.D. Fla. Feb. 1, 2019).

To establish that attorney’s fees in this case would raise the amount in controversy to an amount

in excess of $75,000, Defendant argues that:



                                                  2
       In this case, based upon previous filings by Plaintiff’s counsel regarding his hourly
       rate and the anticipated litigation activity that will be required to resolve this matter,
       experience and common sense demonstrate that Plaintiff seeks attorney’s fees in
       excess of $75,000 in this matter. On information and belief, Plaintiff’s attorney,
       Howard Rubinstein, charges an hourly rate of not less than $750 per hour.
       Litigation of this claim will require significant activity, including discovery and
       depositions regarding the labeling claim, motion practice, and other litigation
       activities through trial. Furthermore, trial of this matter is likely to be exceedingly
       complex. . .. All of these activities will easily generate over $75,000 in attorney’s
       fees in this matter.

Not. of Removal at 6-7. While Defendant presents this argument, it has failed to provide the Court

with any evidence regarding the probable amount of attorney’s fees. Furthermore, based on the

Court’s experience, it is unlikely that this case, where Plaintiff is seeking “no more than $5,000”

in actual damages, will be a protracted dispute resulting in significant attorney’s fees. Plaintiff’s

claim falls within the jurisdiction of small claims court in state court. See Florida Small Claims

Rule 7.010(b). Thus, Defendant failed to meet its burden of establishing that the amount in

controversy in this action exceeded the jurisdictional threshold. Accordingly, it is

       ORDERED that:

       1)      This case is REMANDED to the Fifteenth Judicial Circuit for Palm Beach County,

Florida. The Clerk of the Court is hereby directed to take all necessary steps and procedures to

effect the expeditious remand of this action;

       2)      All pending motions are denied as MOOT;

       3)      This case is CLOSED.

       DONE AND ODERED in Fort Lauderdale, Florida, this 23rd day of August, 2019.




cc: counsel of record

                                                   3
